Markell, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from denial of a writ of habeas corpus. Petitioners are imprisoned under sentence of ten years for breaking and entering (Code, Art. 27, sec. 34), feloniously stealing (sec. 387), and breaking and entering and stealing (sec. 35). They were convicted on all three counts of an information making these three charges. The sentence of ten years was warranted under any one count. They were represented by counsel at their trial and on appeal. Their appeal was dismissed because (before the Criminal Rules of Procedure became effective) it presented no appealable question of law, .but sought only a review of the legal sufficiency of the evidence. Juratovac v. State, 193 Md. 561, 69 A. 2d 247. They now allege that the information was defective because vague and uncertain, that they could not lawfully be convicted of a felony on an information, or of a misdemeanor except on a plea of guilty (but see Acts of 1945, ch. 788; 1947 Supp., Art. 27, sec. 637), that the third count (under sec. 35) was a duplication of the first two (under sections 34 and 387) and subjected them to double jeopardy and double punishment, and that various other procedural errors occurred, none of which indicate denial of any fundamental rights. All the contentions now made could have been made on appeal and cannot be heard on habeas corpus.

Application denied, with costs.